 TEAMSTERSLOCAL957 (NORTHWOOD STONE)395General Truck Drivers, Chauffeurs,Warehousemenand Helpers of America,Local Union 957, af-filiatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIOandNorthwoodStone & AsphaltCo. Case 9-CE-52April 30, 1990DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 30, 1989, Administrative Law JudgeLeonard M. Wagman issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas,modifled.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,GeneralTruckDrivers,Chauffeurs,Warehousemen and Helpers of America, LocalUnion 957,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO,Dayton,Ohio, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1."1. Cease and desist from entering into,maintain-ing, giving effect to,or enforcing provisions in, itscollective-bargaining agreement with NorthwoodStone&Asphalt, Inc., the Labor Relations Divi-sion of the Ohio Contractors Association, and theAssociated General Contractors of America, Inc.that areunlawful under Section 8(e) of the Nation-alLabor RelationsAct byfiling a grievance and alawsuitwith the object of forcing NorthwoodStone& Asphalt Co.to apply contractual provi-sions so as to require that the work of haulingRAP from jobsites be assigned only to drivers whoare signatories to a contract with the Union."2. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a)Withdraw the grievance filed on or aboutJune 16, 1988, against Northwood Stone & AsphaltCo., and its lawsuit number C-3-88-590 filed on orabout November 21, 1988, in the United States Dis-trictCourt for the Southern District of Ohio,Western Division, insofar as that lawsuit is seekingto require Northwood Stone & Asphalt Co. toassign the work of removing RAP from jobsitesonly to drivers who are signatories to a contractwith the Union."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT enter into, maintain, give effectto, or enforce provisions in, our collective-bargain-ing agreement with Northwood Stone & Asphalt,Inc., the Labor Relations Division of the OhioContractors Association, and the Associated Gen-eral Contractors of America, Inc. that are unlawfulunder Section 8(e) of the National Labor RelationsAct by filing grievances and lawsuits with theobject of forcing Northwood Stone & Asphalt Co.to apply contractual provisions so as to require thatthe work of hauling RAP from jobsites be assignedonly to drivers who are signatories to a contractwith the Union.WE WILL withdraw the grievance filed on orabout June 16, 1988, against Northwood Stone &Asphalt Co., and our lawsuit C-3-88-590 filed onor about November 21, 1988, in the United StatesDistrictCourt for the Southern District of Ohio,Western Division, insofar as that lawsuit is seekingto require Northwood Stone & Asphalt Co. toassign the work of removing RAP from jobsitesiThe General Counsel has excepted to the judge's failure to order theRespondent to cease and desist from filing grievances and lawsuits to en-force the provisions of the parties' collective-bargaining agreement foundunlawful and his failure affirmatively to order the Respondent to with-draw its grievance and lawsuit against the Employer. We find merit inthe General, Counsel's exceptions as the remedy sought by the GeneralCounsel is consistent with the ,fudge's findings.We shall amend the rec-ommended Order and notice accordingly298 NLRB No. 48 396DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDonly to drivers who are signatories to a contractwith the Union.GENERAL TRUCKDRIVERS,CHAUF-FEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA, LOCAL UNION 957,AFFILIATEDWITH INTERNATIONALBROTHERHOODOFTEAMSTERSCHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL-CIODamon W. Harrison Jr., Esq.,for the General Counsel.Daniel N. KosanovichandTheresaM. Muhic, Esgs (Lo-gothetis & Pence),of Dayton, Ohio, for the Respond-ent.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge.This case was tried in Dayton, Ohio, on April 12, 1989.The charge was filed on December 7, 1988.1 The Re-gionalDirector for Region 9 issued the complaint onMarch 23, 1989.The complaint alleges that the Respondent, GeneralTruck Drivers, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 957, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, AFL-CIO, had vio-lated Section 8(e) of the National Labor Relations Act(29 U.S.C. § 151, et seq.) (the Act), by filing and process-ing a grievance alleging that the Employer, NorthwoodStone & Asphalt Co., had violatedarticle II, section 5;article III, section 10; and article VII, section 37 of theOhio Highway-Heavy State Agreement between theLabor Relations Division of the Ohio Contractors Asso-ciation, the Associated General Contractors of America,Inc. and Ohio Conference of Teamsters of the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehou-semen and Helpers of America (the OCA agreement), towhich the Employer had agreed to be bound and by in-stituting a lawsuit seeking to compel the Employer tocomply with the arbitration determination- that it hadviolated article II, section 5 and article VII, section 37 ofthe OCA agreement. According to the complaint, theUnion, by this conduct, had entered into, maintained,and had given effect to an agreement requiring the Em-ployer to cease and refrain from handling,using,selling,transporting,or otherwise dealing in the production of,or to cease doing business with, any other employer orperson.On the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel and the Respondent,Imake the followingiAll dates are in 1988, unless otherwise indicatedFINDINGS OF FACT1.JURISDICTIONThe Employer, with an office and place of business atBelle Center, Ohio, manufactures and installs asphalt andpaving.During the past 12 months, a representativeperiod, the Employer purchased and receivedat its BelleCenter,Ohio facility products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Ohio. The Respondent admits, and I find,that the Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. The Respondent also admits, and I find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Employer consists of two firms, NorthwoodStone & Asphalt Co., and Northwood Stone & Asphalt,Inc.Northwood Stone & Asphalt, Inc. is a general con-tractor engaged in highway construction,including as-phalt paving.Northwood Stone & Asphalt Company(Northwood Asphalt) manufactures asphalt, concrete,and crushed stone for highway construction. The manu-facturing company has six plants in Ohio. Its main officeis at Belle Center, Ohio,where it also maintains a plant.The two firms have common ownership and officers, butare separate corporations.The contracting company (Northwood Stone) hasbeen engaged in highway paving and construction since1954. Since at least 1974, Northwood Stone has beenbound by the OCA agreement. The most recent OCAagreement in the record before me was effective fromMay 1, 1986, until April 30, 1989. Northwood Stone wasa member of the Ohio Contractors Association (OCA) inthe late 1960s and early 1970s, but then dropped out ofthe organization until June 1988.NorthwoodStone hasnot assigned its bargainingrights to OCA.Northwood Stone has always contracted with owner-operators to haul reclaimed or recyclable asphalt product(RAP). Northwood does not utilize either its own equip-ment or its employees to perform this waste removal.The haulage agreements are embodied in standard indi-vidual 1-year agreements between Northwood Stone andowner-operators, who in effect subcontract to performthis haulage for the Ohio Department of Transportationand other customers of Northwood Stone. NorthwoodStone does not apply the OCA agreement to the contractdrivers engaged in hauling RAP.Northwood Stone pays the owner-operators at either aton/mile rate or at an hourly rate. The owner-operatorspurchase and maintain their own trucks, hire, and payemployees to drive them. The owner/operators alsoobtain their own insurance and pay such taxes and makesuch withholding as may pertain to their haulage busi-ness.Northwood Stone does not withhold money fromits payments to the owner-operators for taxes, unemploy-ment benefits, social security, or for other employee ben-efitprograms.Northwood Stone's contracts with the TEAMSTERSLOCAL 957 (NORTHWOOD STONE)owner-operator's permits them to refuse its dispatcherand to haul for other contractors.RAP is obtained by scraping the surface of an asphaltsurfaced road. A machine scrapes the asphalt off theroad surface and deposits it on a conveyor belt whichfeeds it into a waiting dump truck. In 1988, approximate-ly 40 percent of the trips by Northwood Stone's contractdrivers were for the removal of RAP to one of North-wood Asphalt's plants, where it was used in the produc-tion of asphalt paving material.Typically, Northwood Stone notifies its contract driv-ers the day before that they have been selected for dis-patch to haul RAP back to one of Northwood Asphalt'splants.Early on the following morning, the contractdriver takes his dump truck to the designated jobsite. Ifhe is first in line, he will get the first load of RAP off theconveyor belt. Otherwise, he gets in line and waits histurn at loading. Once loaded, the contract driver delivershis load of RAP to Northwood Asphalt's plant. He theneither returns empty to the jobsite for another load ofRAP, or picksup material tobe transported to the job-site. If the driver is under instructions to pick up anotherload of RAP, he returns to the conveyor belt.The time a contract driver spends on a jobsite dependson the length of the line of trucks in front of him, thecapacity of the trucks, and the thickness of the asphaltsurface being scraped. On the first trip to the jobsite inthe morning, the wait is approximately 15 or 20 minutes.On subsequent trips, the wait will be substantially re-duced. On a typical day, on which a contract driver isonly hauling RAP, not more than 5 or 6 percent of hisworking time is devoted to waiting to load at the jobsite.The loading process may require from 2 to 10 minutes, ifthe scraper is working on a thin layer of asphalt. Theusual loading time for a 16-ton truck is 4 minutes. Load-ing at the jobsite accounts for 1 to 2 percent of the driv-er'sworkday.The driving time from the jobsite to the asphalt plantis 20 to 25 minutes. At the plant, weighing and unloadingRAP requires 3 to 5 minutes. Contract drivers haulingRAP spend approximately 90 percent of their worktimedriving between jobsite and asphalt plant.In the last 3 years, Northwood Stone has had approxi-mately 600 jobs involving RAP. In all but two or threeof the jobs, the contract drivers hauled the RAP to aNorthwood Asphalt plant. On those two or three occa-sions, the contract drivers dumped the RAP at or nearthe jobsite.On June 3, Respondent filed a grievance againstNorthwood Stone for hauling RAP in violation of articleII, section 5; article III, section 10; article VII, section37; article XII, section 46; and article XIII, section 48 ofthe OCA. Of the contract provisions referred to in thegrievance, the following are pertinent to the alleged vio-lations of Section 8(e) of the Act:ARTICLE IIScope of Agreement5.This Agreement shall govern all forms of con-structionwork which the Contractor performs inthe State of Ohio and which comes within the juris-397diction of the Ohio Conference of Teamsters of theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, andshall apply solely to employees employed directlyand exclusively in construction. On site work shallinclude the hauling of waste material off the job siteand shall include hauling of material from one workproject to another work project.6.ThisAgreement shall not apply to pick-uptrucks assigned by the Contractor to engineering ortechnical employees, clerical employees, timekeep-ers, superintendents,assistant superintendents,super-visors in charge of any classes of labor or any su-pervisory personnel, and shall not apply to trucksused in greasing or repairing heavy equipment.("Greasing" or "repairing" as used in this paragraphshall not be construed to include fuel trucks.)ARTICLE IIIDefinitions10.The term "owner-operator" includes a personor persons who own their own pieces of equipmentand hire out said equipment to the Contractor forthe performance of bargaining unit work herein.The term driver of leased equipment includes an"owner-operator" and a driver of equipment ownedby another person who hires out or leases one ormore pieces of equipment to the Contractor for thepurpose of performance of bargaining unit workherein.10(a).The Contractoragreesowner-operator anddrivers of leased equipment as defined in paragraph10, falling under the separate check method fordriver and equipment, shall be covered by ArticleXII and Article XIII of this Agreement.ARTICLE VIISubcontracting37.All work covered under the scope of thisAgreement to be performed on the job site shall besubcontracted only to an employer who is a partyto a current, written collective bargaining agree-ment with, the union. In such subcontracts, provi-sion shall be made to require subcontractors toadhere to the conditions of this collective bargain-ing agreement.All such work assignable to employees coveredunder the scope of this Agreement not to be per-formed at the job site shall be subcontracted only toan employer who observes the wages, and benefitsof overall cost established herein.No such workshall be subcontracted on terms that fail to requiresubsequent employers to adhere to these conditions.ARTICLE IXArbitration40. Subject to the limitations of Article VIII, alldifferenceswhich the parties involved have been 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunable to settle or adjust shall upon the request ofeither party, within forty-eight (48) hours from thegiving of the decision is STEP 2, be referred to theJoint State committee which shall be establishedand composed as follows:(a)Both the Contractors and the Union shalleach select three (3) members from their respectivegroups before the first day of July 1972, who shallconstitute the Joint State Committee. There shall betwo (2) alternate members selected by each groupwho will serve when needed to secure full represen-tation of either party on such Joint State Commit-tee.(b)A chairman shall be selected by the membersof such Joint State Committee at each meetingthereof; such chairmanship shall alternate between amember of the Union group and the Contractorgroup at each meeting.(c)A meeting of such Joint State Committeeshall be held as often as it shall be deemed neces-sary to dispose of its business.(d) However, it is understood and agreed that theState Joint Disputes Board will establish quarterlymeetings to resolve pending grievances. It is furtheragreed that the Ohio Contractors Association,Labor Relations Division, and the Ohio Conferenceof Teamsters will formulate a standard grievanceprocedure form to be used in the construction in-dustry.(e)A majority vote of the Joint State CommitteeShall be necessary to constitute a final decision ofthe unsettled differences referred to said committee.Such a majority decision shall be final and bindingupon the parties involved.If any employer fails to abide by a majority deci-sion of the Ohio Joint State Committee, the LocalUnion, after giving the employer a seventy-two (72)hour written notice, may strike to enforce this Arti-cle.(f) In the event a deadlock occurs in the JointStateCommittee the dispute, except in those in-stances set out in Paragraph 42 of this Article, maybe referred to arbitration within forty-eight (48)hours from the giving of the decision of the JointState Committee. An impartial arbitrator shall be se-lected by a majority of the Joint State Committee.In the event the Joint State Committee is unable toagree upon an impartial arbitrator as herein aboveprovided, then the Contractors and the Union shalljointly submit a request to the Federal Mediationand Conciliation Service for a panel of arbitratorsfrom which to select an arbitrator. Upon receipt ofsuch a list, the representatives of the respective par-ties shall then select an Arbitrator therefrom by al-ternately striking off a name from said list until butone (1) remains. The privilege of making the firststrike-off shall go to the party successfully callingthe flip of a coin.(g)The arbitrator so selected shall hear thematter and render a written award within ten (10)days, unless extended by mutual agreement of theparties. Such award shall be final and binding uponthe parties involved. The individual Contractor andthe Local Union involved shall each bear one-halfof the total costs of such arbitration. The Arbitratorshall have no power to modify, amend or abrogatethisAgreement in any way.On June 16, Respondent and Northwood Stone met todiscuss the hauling of RAP and the pending grievance.Northwood Stone argued that the hauling of RAP wasnot onsite work under the contract because it was not awaste product. According to Northwood Stone, RAPwas a resource which returned to Northwood Asphalt'splant to be reused as an ingredient in the manufacture ofroad surfacing material.Respondent's positionwas that RAP was a wasteproduct and that the removal of waste from a jobsitewas onsite work covered by the subcontracting provisionof the OCA agreement. Respondent mentioned a list ofTeamsters haulers. Northwood Stone asked for the listand expressed an intent to use them on some projects tohaul material. Respondent also stated that it would con-tactOCA for an opinion on whether RAP was wasteand whether the hauling of RAP was onsite work, andwould advise Northwood Stone accordingly.The meeting concluded without resolution of the Re-spondent's grievance.However, Respondent expresseditsexpectation that Northwood Stone would comply ifOCA agreed with Respondent.In a letter to the Union, dated August 24, OCA an-nounced its opinion that RAP was "waste material" andthat "the hauling of this material is included under theexisting agreement as on site work." The Union forward-ed a copy of the OCA letter to Northwood Stone's laborrelations consultant. In its transmittal letter, the Unionrequested a statement of Northwood Stone's intention toaccept OCA's view of the agreement, "or whether theOhio Conference of Teamsters should arbitrate thismatter."Approximately 3 weeks after receiving theUnion's letter, Northwood Stone responded with a refus-al to abide by OCR's determination.On November 21, the Union filed a complaint in theUnited States District Court for the Southern District ofOhio,Western Division against Northwood Stone' andanother employer,allegingthat the' defendants had re-fused to abide by OCA's resolution of - pending griev-ances regarding the hauling of RAP, and thus had violat-ed the OCA Agreement. The matter is scheduled' fortrial in 1990.B. Analysis and ConclusionsSection 8(e) of the Act proscribesentryinto "any con-tract or agreement, express or implied"whereby an em-ployer agrees not to handle products of, or agrees tocease doing business with,any other person.A provisoto this section exempts from this proscription an agree-ment between a union and an employer in the construc-tion industry with respect to work"to be done at the siteof the construction."As thecourt explained inNationalWoodworkMfrs.Assn.v.NLRB,386 U.S. 612,633-635(1967),Section 8(e)was intended to supplement the exist-ing prohibitions against secondaryboycotts.It does not TEAMSTERS LOCAL 957 (NORTHWOOD STONE)prohibit all union-employer agreements which may havethe incidental effect of a cessation of business with otheremployers. Instead, Congress intended that Section 8(e)of the Act would embody the same distinction betweenlawful "primary" and unlawful "secondary" boycott ac-tivity contained in Section 8(b)(4) of the Act. Id. at 637-639.Contract clauses which seek to effect primary objec-tives, such as the preservation or protection of the tradi-tionalwork of employees of the contracting employerare not within the proscription of Section 8(e) of theAct.Teamsters Local 89 (Robert E.McKee, Inc.),254NLRB 783, 785 (1981). However, the Board, inRetailClerks Local 1288 (Nickel's Pay-Less Stores),163 NLRB817, 819 (1967), set out the applicable standard for deter-mining whether contract clauses violate Section 8(e) ofthe Act, as follows:[C]ontract provisions are secondary and unlawful ifthey are to have as their principal objective the reg-ulation of the labor policies of other employers andnot the protection of the unit. Typical of such pro-scribed provisions are those which limit subcon-tracting to employers who recognize the union orwho are signatory to a contract with it.In the instant case,article II, section 5 of the OCAagreement declares that:"On site work shall include thehauling of waste material off the job site and shall in-clude hauling of material from one work project to an-other work project."Article VII, section 37 limits thesubcontracting of such work"only to an employer whoisa party to a current,written collective bargainingagreement with the union."I find that article VII, sec-tion'5 of the OCA agreement"isa union signatoryclausewhich is proscribed by Section 8(e) of the Act,unless it is saved by that section's construction proviso."Teamsters Local 89(RobertMcKee, Inc.),supra, 254NLRB at 786.The Board has refused to extend the protection of Sec-tion8(e)'sconstructionproviso to union-signatoryclauses which seek to include various types of transpor-tationwork involving deliveries to, or pickups from,construction jobsites.Teamsters(AGC ofCalifornia),248NLRB 808, 815-817 (1980).The Board's policy in thisregard looks to the legislative history of the provisowhich reveals that Congress included the constructionindustry proviso to"avoid tensions among groups of em-ployees at the same site"and that Congress exemptedtransportation to and from jobsites from the proviso be-cause employees involved in such work have only "inci-dental contactwith the site."Teamsters,supra,248NLRB at 816.With rare exception,the haulage of RAPand other waste by the owner-operators in the instantcase involves such"incidental contact"with jobsites. Forthe foregoing reasons, I find that the construction provi-so does not protect the secondary provisions of articleVII, section37 ofthe OCA agreement.Accordingly, Ifind those provisions are proscribed by Section 8(e) ofthe Act.Section 8(e) of the Act prohibits only "entering into"an agreement in which an employer agrees not to handle399products of, or agrees to cease doing businesswith, anyother person.It is well settled under Board law thatseeking to enforce such an agreement constitutes"enter-ing into"within the meaning of Section 8(e) of the Act.TeamstersLocal 89 (AGC of California),supra,254NLRB at785. Ifind thatRespondent,by filing a griev-ance on June 16, and thereafter filing a lawsuit,sought toenforce article II,section 5,article III,section 10,2 andarticleVII, section37 ofthe OCA agreement during the10(b) period,and thereby violated Section 8(e) of theAct.THE REMEDYHaving found that Respondent has engaged in an'unfair labor practice, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the purposes of the Act.On the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the follow-ingCONCLUSIONS OF LAW1.Northwood Stone & Asphalt Co. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Respondent, General Truck Drivers, Chauf-feurs,Warehousemen and Helpers of America, Local957, affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By entering into, maintaining, and giving effect toarticle II, section 5, article III, section 10, and articleVII, section 37 of the Ohio Highway-Heavy StateAgreement between Northwood Stone & Asphalt, Inc.,the Labor Relations Division of the Ohio ContractorsAssociation, theAssociatedGeneralContractorsofAmerica, Inc., and the Ohio Conference of Teamsters ofthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Respondent hasengaged in an unfair labor practice within the meaningof Section 8(e) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce and the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3Sec. 10(b) providesin pertinent part.Thatno complaint shall issuebased upon any unfair labor practiceoccurringmore than sixmonths prior to the filing of the charge withthe Board and the service of a copy thereof-upon the personagainstwhom such charge ismade... .s If no exceptionsare filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses. 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, General Truck Drivers, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 957, affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, Dayton, Ohio, its officers, agents,and representatives, shall1.Cease and desist from entering into,maintaining,giving effect to, or enforcing provisions in its collective-bargaining agreementwith Northwood Stone & Asphalt,Inc., the Labor Relations Division of the Ohio Contrac-tors Association, and the Associated General Contractorsof America, Inc., to the extent found unlawful.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."4 Copies ofa If thisOrder is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe notice, on forms provided by the Regional Directorfor Region 9, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members ale customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(b) Sign and return to the Regional Director sufficientcopies of the notice for posting by Northwood Stone &Asphalt, Inc., if willing, at all places where notices toemployees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."